Alexander, C.J.
(dissenting) — I dissent. In my view we should adopt the reasoning of the Texas Supreme Court in Steele v. City of Houston, 603 S.W.2d 786 (Tex. 1980), and reverse the summary judgment that the trial court granted here to Pierce County. In the Texas case, the court was asked to consider whether or not a provision in that state’s constitution, which was almost identical to article I, section 16 of our state’s constitution, required the State to pay compensation to the owners of a house that had been burned down by the police in an effort to capture an escaped convict. The Texas court, while acknowledging that the destruction of the property was a “classic instance of police power exercised for the safety of the public,” determined that it was nonetheless a taking of an innocent third party’s property by the public for which the public must pay compensation. Steele, 603 S.W.2d at 793.
Here, deputies of the Pierce County Sheriff’s Department rendered Mrs. Eggleston’s property completely uninhabitable when they removed a load-bearing wall during the process of executing a search warrant for videotapes, blood samples, gunshot residue, a bed sheet, two chairs, and other “evidence material to the investigation.” Clerk’s Papers at 264. Although Mrs. Eggleston is the mother of an individual who was charged with committing a crime in her house, there is no indication that she had any culpability for her son’s transgressions. I believe, as did the Texas court *778in similar circumstances, that this was a taking, notwithstanding the fact that it was a consequence of the county’s exercise of the police power. No individual should have to assume a burden of the magnitude the State would impose on Mrs. Eggleston.
I would, therefore, reverse the summary judgment order dismissing her cause of action and let this matter go to trial. At trial Mrs. Eggleston would have the opportunity to prove her entitlement to compensation for the diminution of the value of her home or restoration of it to the condition it was in when the search warrant was served. Because the majority upholds the summary judgment against her, I dissent.